503 F.2d 1379
74-2 USTC  P 9754, 75-1 USTC  P 9462
Marvin L. DIETRICH and Marjorie Dietrich, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74-1276.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 13, 1974.Decided Sept. 25, 1974.

Truman Clare, Omaha, Neb., for appellants.
Ann Belanger Durney, Tax Div., Dept. of Justice, Washington, D.C., for appellee.
Before VOGEL, Senior Circuit Judge, and ROSS and WEBSTER, Circuit judges.
PER CURIAM.


1
Upon a careful consideration of the record, the briefs and oral argument, the Court has concluded that the factual findings of the Tax Court are not clearly erroneous, that its decision is based upon a correct interpretation of the law as applied to the pleadings and the facts of the case, and that an opinion would have no precedential value.  See Leathers v. United States, 471 F.2d 856 (8th Cir. 1972); Wertzberger v. United States, 441 F.2d 1166 (8th Cir. 1971).  For these reasons the judgment appealed from is hereby affirmed without opinion.


2
See Rule 14 of the Rules of this Court.